                   UNITED STATES DISTRICT COURT
                        DISTRICT OF MAINE


CHRISTIAN TURNER                      )
                                      )
             Petitioner,              )
                                      )
      v.                              )      1:15-cr-00040-JAW
                                      )      1:18-cv-00153-JAW
UNITED STATES OF AMERICA,             )
                                      )
             Respondent.              )


              ORDER AFFIRMING THE RECOMMENDED
               DECISION OF THE MAGISTRATE JUDGE

      No objection having been filed to the Magistrate Judge’s Recommended

Decision filed September 6, 2018 (ECF No. 743), the Recommended Decision is

accepted.

      I have reviewed and considered the Magistrate Judge’s Recommended

Decision, together with the entire record; I have made a de novo determination

of all matters adjudicated by the Magistrate Judge’s Recommended Decision;

and I concur with the recommendations of the United States Magistrate Judge

for the reasons set forth in his Recommended Decision, and determine that no

further proceeding is necessary.

      Accordingly, it is hereby ORDERED that the Petitioner’s Motion to

Vacate, Set Aside or Correct Sentence (2255) (ECF No. 735) be and hereby is

DENIED. It is further ORDERED that no certificate of appealability should

issue in the event the Petitioner files a notice of appeal because there is no
substantial showing of the denial of a constitutional right within the meaning

of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.


                                /s/ John A. Woodcock, Jr.
                                JOHN A. WOODCOCK, JR.
                                UNITED STATES DISTRICT JUDGE

Dated this 8th day of November, 2018




                                       2
